In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00371-CV

CATHY LUNA, INDIVIDUALLY AND              §   On Appeal from the 141st District
D/B/A WINESTYLES; AND FRANK                   Court
LUNA, INDIVIDUALLY, Appellants
                                          §   of Tarrant County (141-293838-17)
V.
                                          §   October 8, 2020

JOHN A. PICKEL, Appellee                  §   Memorandum Opinion by Justice Bassel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s amended judgment. It is ordered that the

amended judgment of the trial court is affirmed in part and reversed in part. We

affirm the trial court’s amended judgment as to Cathy Luna. We reverse the trial

court’s amended judgment as to Frank Luna and render judgment that John A. Pickel

take nothing as to him.
      It is further ordered that Cathy Luna shall pay all of the costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel